DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is a Continuation application and was filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant claims are the same/similar to those submitted in the parent application serial number 16/625,288.  The below rejections accordingly parallel the rejections issued therein.  An updated obviousness double patenting rejections is also below set forth.
The prior art cited corresponds to those references set forth in the IDS of the instant application filed 1/25/2021.  Accordingly said references are not repeated in a PTO 892. 
Specification
The disclosure is objected to because of the following informalities: Applicant should proof and correct any “0” which should be ° and alpha, beta, etc. symbols and spelling and grammar errors.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2, 12-15 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites” or semi ionic liquid”   This is not defined and there do not appear to be examples of a semi ionic liquid which appears to be a relative term.  For purposes of examination any level of charge will be deemed to meet semi ionic.
Claims 12-15 and 17-18 are indefinite as it is unclear whether the applicant is claiming an intended use of the method or whether the applicant is attempting to claim a property.  Claim 15 recites “to convert heavy hydrocarbon substances” however no heavy hydrocarbon substances are previously recited.  This limitation lacks antecedent basis.  For purposes of examination this is interpreted to be met by “heavy crude oil”
Claims 12-15 and 17-18 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  These claims recite:  “The method of claim 1, used to…”  It appears that this is an intended use as no further steps or chemical components are recited.  Claim 15 may be corrected to recite:  wherein the heavy hydrocarbon substances are selected from….”  Claim 12 recites heavy crude oil .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 102

Claim(s) 1, 3, 9, 11-13, 15 and 18 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Kim, Park, Lee (KR 101481459B1)  (10-2014-0027112).
Regarding Claims 1, 3, 9, 11-13, 15 and 18
	Kim, Park, Lee (KR 10-2014-0027112).teaches a method for environmentally friendly and effective mining of bitumen oil (i.e. heavy oil of claim 1 and where the heavy hydrocarbon substances are bitumen, etc. of claim15 and where it is known by those of ordinary skill in the art at the time of filing the invention that bitumen comprises asphaltenes) using a microorganism (Abstract)  KR discloses injecting the microorganism and nutritional fluid into the pipe and mines and into the injection hole and feeding pipe (Abstract)(meting the limitations of claim 11) a composition added to a heavy crude oil (meeting the limitation for applying of claim 1 for heavy crude recovered from an oil bearing formation and a pipeline of claim 11,)  the 
    PNG
    media_image1.png
    189
    1041
    media_image1.png
    Greyscale

(i.e. microorganism includes yeast) for affecting the viscosity of oil (i.e. a property of oil such as making it lighter hydrocarbons to reduce viscosity)(meeting the limitation of claims 12, 15 and 18) where the composition is injected into the pipeline (P3 last paragraph-{4)(meeting claim 15) (heavy crude oil is known by those of ordinary skill in the art to contain asphaltenes)

    PNG
    media_image2.png
    542
    1030
    media_image2.png
    Greyscale


The process uses microorganism base bio surfactants (P3 Tech Problem) (meeting the limitation of claim 3)

    PNG
    media_image3.png
    286
    987
    media_image3.png
    Greyscale

Claim Rejections – 102

Claim(s) 1, 3-4, 6-7, 12-13, 15 and 18 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Campbell et al (US 2016/0032161) 
Regarding Claims 1, 3-4, 6-7, 12-13, 15 and 18
	Campbell et al (US 2016/0032161) discloses  a bio surfactant added to hydrocarbon based fluid to decrease the viscosity of the hydrocarbon base fluid such as a sophoroplipid [0010] (this is a cultivated yeast growth by product which has been separated from the yeast meeting the limitations of claims 1, 3-4, 7, 10, and reducing viscosity – i.e. making lighter hydrocarbon substances 15)  the hydrocarbon liquid includes but is not limited to atmospheric or vacuum tower bottoms, bitumen, crude oil, vacuum tower bottoms derived fuel and combinations thereof [0010] [0012](meeting the limitations for adding a yeast based composition of a cultivated yeast and or growth by product thereof to a heavy crude oil of claim 1 and 12 and bitumen of claim 15 and asphaltenes which ae known to be in bitumen of claim 15 and claim 13) 
effective amount to decrease viscosity of the hydrocarbon based fluid [0015] (meeting the limitations for improving a property of claim 1 and for the property of reducing viscosity of claim 18) 
	The bio surfactant may be added directly to the hydrocarbon based fluid, to the residual or bottoms stream by injecting via a pump, valve, heat exchanger and the like to improve dispersion of the bio surfactant into the fluid [0018] 
The sophorolipid is produced from yeast such as wickerhamiella domercqiae, candida, etc. [0020] (meeting the limitations for yeast or growth by product thereof of claim 1) 

    PNG
    media_image4.png
    359
    546
    media_image4.png
    Greyscale

(the reference names species of the Starmerella clade such as candida apicola)
	The sophorolipid are manufactured from materials including yeast including but not limited to, Candida bombicola, Candida apicola,(these are species of starmerella clade meeting the limitation of claim 5 – see MPEP 2131.02 where a species anticipates the genus)  and Wickerhamiella domercqiae. [0020]


Claim Rejections – 103
Claims 2, 11, 14-15 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al (US 2016/0032161) as applied to claims 1, 3-4, 6-7, 12-13 and 18 above.
Regarding Claim 2:
An effective amount of the bio surfactant is from 1 ppm to 15000 ppm (i.e. 0.001- 1.5 %) or from 1000 ppm to about 10000 ppm (0.1 to 1 %) (overlapping the range of claim 2) 
	The composition may comprise a dilution component such as glycerol, polyethylene glycol, vegetable oil, butyl alcohols, diols, solvents, petroleum based solvents, glycol ethers, etc. [0028-0030] and may comprise a co surfactant a basic amine derivative and other bio surfactants [0027]  (the basic amine derivate includes alkanolamine as well as imidazoline and combinations thereof [0032] i.e. an ionic and semi ionic liquid of claim 2)  The diluent is used in amounts such as 2 to 20 % [0017](overlapping the range of claim 2)
See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
Regarding Claim 11:
	Campbell discloses the limitations above set forth.  The reference teaches adding the composition to the crude oil; as such there is necessarily a tank, tanker, pipe or pipeline in which the crude oil is contained.
Regarding Claims 14-15
	Campbell discloses the limitations above set forth.  The reference teaches the claimed heavy crude oil as such it will necessarily possess the claimed API or overlapping ranges thereof. 
See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Regarding claims 16:
	Campbell discloses the limitations above set forth.  The reference treats the claimed feed stock with the claimed composition as such it will necessarily perform as 
Regarding Claim 17:
	Campbell discloses the limitations above set forth.  Since the reference teaches the claimed composition and process steps it is capable of being used to increase the API gravity of the heavy crude oil to above 20 degrees and/or overlapping ranges thereof.
See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)

Claim Rejections – 103
Claims 9-10 are rejected and Claim 11 is alternatively is/are rejected under 35 U.S.C. 103  as being unpatentable over Campbell et al (US 2016/0032161) as applied to claims 1, 3-4, 6-7, 12-13 and 18  and claims 2, 14-15 and 16-17 above further in view of Kim, Park, Lee  (KR 101481459B1)  (KR 10-2014-0027112).
Regarding Claims 9-11:
	Campbell et al (US 2016/0032161) discloses  a bio surfactant added to hydrocarbon based fluid to decrease the viscosity of the hydrocarbon base fluid such as a sophoroplipid [0010] (this is a cultivated yeast growth by product which has been separated from the yeast meeting the limitations of claims 1, 3-4, 7, 10, and 15)  the hydrocarbon liquid includes but is not limited to atmospheric or vacuum tower bottoms, bitumen, crude oil, vacuum tower bottoms derived fuel and combinations thereof [0010] [0012](meeting the limitations for adding a yeast based composition of a cultivated yeast and or growth by product thereof to a heavy crude oil of claim 1 and 12 and bitumen of claim 15 and asphaltenes which ae known to be in bitumen of claim 15 and claim 13) 
	The bio surfactant is used in an effective amount to decrease viscosity of the hydrocarbon based fluid [0015] (meeting the limitations for improving a property of claim 1 and for the property of reducing viscosity of claim 18) 
	The bio surfactant may be added directly to the hydrocarbon based fluid, to the residual or bottoms stream by injecting via a pump, valve, heat exchanger and the like to improve dispersion of the bio surfactant into the fluid [0018] 
	The crude oil was collected from a US gulf coast refinery [0037]

	Kim, Park, Lee (KR 10-2014-0027112).teaches a method for environmentally friendly and effective mining of bitumen oil (i.e. heavy oil of claim 1 and where the heavy hydrocarbon substances are bitumen, etc. of claim15 and where it is known by those of ordinary skill in the art at the time of filing the invention that bitumen comprises asphaltenes) using a microorganism (Abstract)  KR discloses injecting the microorganism and nutritional fluid into the pipe and mines and into the injection hole and feeding pipe (Abstract) a composition added to a heavy crude oil (meeting the limitation for applying of claim 1for heavy crude recovered from an oil bearing formation and a pipeline of claim 11,)  the composition comprising 
    PNG
    media_image1.png
    189
    1041
    media_image1.png
    Greyscale

(i.e. microorganism includes yeast) for affecting the viscosity of oil (i.e. a property of oil)(meeting the limitation of claims 12 and 18) where the composition is injected into the pipeline (P3 last paragraph-{4)

    PNG
    media_image2.png
    542
    1030
    media_image2.png
    Greyscale

The process uses microorganism base bio surfactants (P3 Tech Problem) (meeting the limitation of claim 3)
(candida – yeast of claim 1)
    PNG
    media_image3.png
    286
    987
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to use the composition of Campbell by injecting it into an oil bearing formation as taught by Kim as it is suitable for use with crude oils to reduce viscosity which is necessary in producing oil from formations or into a pipeline having the crude oil product as taught by Kim.

Claim Rejections – 103
Claims 5-6 (claim 6 in the alternative), 9-10 and Claim 11 is alternatively is/are rejected under 35 U.S.C. 103  as being unpatentable over Campbell et al (US 2016/0032161) as applied to claims 1, 3-4, 6-7, 12-13 and 18  and claims 2, 14-15 and 16-17 above further in view of Dillon et al (US 2016/0002521)(published 1/7/2016)
Regarding Claims 5-6 and 9-11:
	Campbell et al (US 2016/0032161) discloses  a bio surfactant added to hydrocarbon based fluid to decrease the viscosity of the hydrocarbon base fluid such as a sophoroplipid [0010] (this is a cultivated yeast growth by product which has been separated from the yeast meeting the limitations of claims 1, 3-4, 7, 10, and 15)  the hydrocarbon liquid includes but is not limited to atmospheric or vacuum tower bottoms, bitumen, crude oil, vacuum tower bottoms derived fuel and combinations thereof [0010] [0012](meeting the limitations for adding a yeast based composition of a cultivated yeast and or growth by product thereof to a heavy crude oil of claim 1 and 12 and bitumen of claim 15 and asphaltenes which ae known to be in bitumen of claim 15 and claim 13) 
	The bio surfactant is used in an effective amount to decrease viscosity of the hydrocarbon based fluid [0015] (meeting the limitations for improving a property of claim 1 and for the property of reducing viscosity of claim 18) 
	The bio surfactant may be added directly to the hydrocarbon based fluid, to the residual or bottoms stream by injecting via a pump, valve, heat exchanger and the like to improve dispersion of the bio surfactant into the fluid [0018] 
	The crude oil was collected from a US gulf coast refinery [0037]

	Assuming arguendo the reference does not render obvious to try, the limitations for injecting the composition into the formation and for the crude oil to be recovered from a formation and stored in a tank or tanker or pipeline:
In the alternative: 
	Dillon et al (US 2016/0002521)(published 1/7/2016) discloses well bore fluids comprising an oleaginous microbial cell (Abstract) 

    PNG
    media_image5.png
    440
    520
    media_image5.png
    Greyscale

Table 2:  Starmerella bombicola, Wickerhamomyes Canadensis, etc.  
	The fluid may be a drilling fluid that goes into the well bore and formation [0192-0193] and enhances production of oil and natural gas from the well [0194] The composition is used in pipe sections [0067][0069][0075]  the composition assists in reduction of scale, corrosion [0194]the composition may further comprise surfactants 
	The fluid may comprise an emulsifier such as anionic of alkaryl sulfonate, alcohol ether, etc. [0208] a viscosifier such as ammonium alginate, potassium alginate, etc. [0195] surfactants and additives such as alkoxylated nonylphenol, sulfonate, soap, alkanolamine, alkali hydroxide, diethanolamine, nitrite, quaternary ammonium compounds, oxammonium, polyether glycol, phosphonate, [0063]etc. (i.e. ionic or semi ionic fluid of claim 2) 
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to use the composition of Campbell by injecting it into an oil bearing formation as taught by Dillon as it is suitable for use with crude oils to reduce viscosity which is necessary in producing oil from formations as taught by Dillon which also teaches the use of emulsifiers in the formation.
	It would have been obvious to one of ordinary skill in the art at the time of fling the invention to add the composition of Dillon such as Starmerella bombicola, Wickerhamomyes Canadensis, etc. to the composition and method of Campbell to impart improved scale reduction and anti corrosion protection to the composition and method of Campbell.
Claim Rejections – 103
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 2016/0032161 ) as applied to 1, 3-4, 6-7, 12-13 and 18  and claims 2, 14-15 and 16-17 above further in view of Gordon et al (US 2015/0053545)
Regarding Claims 8

	Gordon et al (US 20150053545) discloses a device and method for manipulating petroleum, non-conventional oil and other viscous fluids made of hydrocarbons in a hydrodynamic cavitation to improve rheological characteristics to improve handing optimize other properties (Abstract) viscosity, API gravity [0036] for use with crude oil [0036] heavy oil[0113] can slow the growth of yeast in the oil [0048]  The mixing process is fast [0032] 
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to use the cavitation device of Gordon to mix the composition of Campbell as it will quickly mix the composition with the crude oil and the apparatus is suitable for use in treating various crude and heavy oil compositions -as such doing so amounts to nothing more than use of a known apparatus (cavitation device) in a known environment (crude oil processing) to achieve an entirely expected result (mixing an additive into a crude oil)
Claim Rejections – 102

Claim(s) 1, 3-4, 7, 11-16 and 18  is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Hayes et al (US 4,793,826)
Regarding Claims 1, 3-4, 7, 11-16 and 18
	Hayes et al (US 4,793,826) discloses a method and composition to facilitate transportation and combustion of highly viscous hydrocarbons by forming reduced viscosity hydrocarbon emulsions (Abstract)(viscosity one or more properties of claim 1 and viscosity of claim 18) The hydrocarbons include heavy crude hydrocarbons are transported via pipelines and tankers and the composition is added to reduce viscosity and is economical and can be done in situ (C2 L25-33) (meeting the limitations of claims 11-12 for tanker or pipeline and upgrade heavy crude oil)
	The viscous hydrocarbons are from natural deposits and are viscous crude oil, bitumen, tar, heavy crude, and natural asphalts (C3 L1-13)(meeting the limitations of claims 1 for heavy crude oil and claims 13 for asphaltene and 15 for bitumen or asphalts)
	The viscous crude oil hydrocarbons have an API gravity of about 20 degrees API or less (C6 L35-40) (overlapping the range of claims 14 and 17)  Boscan crude oil to which the biosurfactant is added has an API of 12.5 and comprises asphaltenes  (Table VII)(meeting the limitations of claim 14 and 13 and 15).
 	The composition comprises a surfactant package include biological surfactants (C6 L61-65) and a microbial surface active compounds such as those which form a sophorose lipid (i.e. sophorolipid meeting the limitations of claims 1 for a cultivated yeast and/or growth by product thereof and claims 3-4 and a yeast growth by product of claim 7 and yeast growth by product separated from the yeast) (C5 L40-45) Table 1 these are bioemulsifiers (C6 L45-50 i.e. bio surfactant) See also C13 L35-C14 L20 for microbial surface active agents, bioemulsifiers, biologically derived, etc.) 
	Numerous other microbial organism may serve as a source of biological surface active agents (C 1 L28- Table V) (i.e. bio surfactant of claim 3) 

    PNG
    media_image6.png
    83
    427
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    415
    474
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    654
    563
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    548
    536
    media_image9.png
    Greyscale
 (i.e. yeast and protein phospholipids) 
An example crude oil has API gravity of 127 (Table VIII) another example as API gravity of 7.3 and asphaltene of 21 % (Table XIII)

	 While the reference teaches modifying the viscosity the product is liquid as such the method does not cause degradation of the heavy crude oil into methane or other gases. 

Claim Rejections – 103
Claim(s) 2, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al (US 4,793,826) as applied to claims 1, 3-4, 7, 11-16 and 18   above.
Regarding Claim 2
	Hayes et al (US 4,793,826) discloses the limitations above set forth.
	The surfactant package (C8 L1-20) is used in amount of 1:100 to 1:20,000 of the hydrocarbon (C7 L8-15) The composition may further comprises a surfactant package including the bio surfactant and additional surfactants, emulsifiers, stabilizer, etc. such as ethoxylated alcohol, polyethylene glycol ester, polyoxyalkyalted amines, ethoxylated amines, carboxylic amides (C10 L8-68) and anionic surfactants such as phosphoric acid esters and their salts, amides, sulfated alcohol, sulfuric acid ester and salts, etc. (C12 L1-30) The bioemulsifiers can be used in surfactant packages in a variety of forms including fermentation whole broth, cell fee or partially cell free supernatants of post fermentation culture broth, the cells themselves, liquid, etc. (C14 L18-28)  The surfactant package is used in amount of 1 to 50 wt.% (C16 L30-50 overlapping claim 2 range)  See MPEP 2144.05(I): "In the case where the claimed In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
Regarding Claim 17:
The viscous crude oil hydrocarbons have an API gravity of about 20 degrees API or less (C6 L35-40) (overlapping the range of claims 14 and 17)   See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
Regarding Claim 18:
	Since the reference teaches the claimed process steps with the claimed feed stock and additive materials it is capable of use to increase API gravity to above 20 (which is also something that one of ordinary skill in the art at the time of the invention can achieve knowing the API of the starting materials).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Claim Rejections – 103
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al (US 4,793,826) as applied to claims 1-4, 7, 11-16 and 18  and claims 2, and 17-18 above alternatively further in view of Kim, Park, Lee (KR 101481459B1)  (KR 10-2014-0027112 or alternatively further in view of Dillon et al (US 2016/0002521) (published 1/7/2016)
Regarding Claims 9-10
	Hayes et al (US 4,793,826) discloses the limitations above set forth.  Hayes discloses a process for reducing viscosity of heavy crude oils.   
	Hayes discloses hydrocarbons are transported via pipelines and tankers and the composition is added to reduce viscosity and is economical and can be done in situ (C2 L25-33)  The viscous hydrocarbons are from natural deposits and are viscous crude oil, bitumen, tar, heavy crude, and natural asphalts (C3 L1-13)
	The examiner maintains it would have been obvious to one of ordinary skill in the art at the time of filing the invention to try to add the viscosity reducing composition to the crude oil by directly injecting it into the oil bearing formation as Hayes contemplates treating viscous hydrocarbon from natural deposits by reducing viscosity to make more transportable.
	In the alternative, assuming arguendo it is not obvious to try, Hayes does not expressly disclose injecting the composition into an oil bearing formation.
environmentally friendly and effective mining of bitumen oil  using a microorganism (Abstract)  KR discloses injecting the microorganism and nutritional fluid into the pipe and mines and into the injection hole and feeding pipe (Abstract) a composition added to a heavy crude oil (meeting the limitation for applying of claim 1 for heavy crude recovered from an oil bearing formation and a pipeline of claim 11,)  the composition comprising 
    PNG
    media_image1.png
    189
    1041
    media_image1.png
    Greyscale

(i.e. microorganism includes yeast) for affecting the viscosity of oil (i.e. a property of oil)(meeting the limitation of claims 12 and 18) where the composition is injected into the pipeline (P3 last paragraph-{4)

    PNG
    media_image2.png
    542
    1030
    media_image2.png
    Greyscale

microorganism base bio surfactants (P3 Tech Problem) (candida – yeast of claim 1)
    PNG
    media_image3.png
    286
    987
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to use the composition of Hayes by injecting it into an oil bearing formation as taught by Kim as it is suitable for use with crude oils to reduce viscosity which is necessary in producing oil from formations as taught by Kim.
In the alternative: 
	Dillon et al (US 2016/0002521)(published 1/7/2016) discloses well bore fluids comprising an oleaginous microbial cell (Abstract) 

    PNG
    media_image5.png
    440
    520
    media_image5.png
    Greyscale

Table 2:  Starmerella bombicola, Wickerhamomyes Canadensis, etc.  
	The fluid may be a drilling fluid that goes into the well bore and formation [0192-0193] and enhances production of oil and natural gas from the well [0194] The composition is used in pipe sections [0067][0069][0075]  the composition assists in reduction of scale, corrosion [0194]the composition may further comprise surfactants and viscosifiers [0204]   the composition includes a composition meeting the limitations for yeast or yeast growth by products [0218] 
	The fluid may comprise an emulsifier such as anionic of alkaryl sulfonate, alcohol ether, etc. [0208] a viscosifier such as ammonium alginate, potassium alginate, etc. [0195] surfactants and additives such as alkoxyalted nonylphenol, sulfonate, soap, alkanolamine, alkali hydroxide, diethanolamine, nitrite, quaternary ammonium compounds, oxammonium, polyether glycol, phosphonate, [0063]etc. (i.e. ionic or semi ionic fluid of claim 2) 
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to use the composition of Hayes by injecting it into an oil bearing formation as taught by Dillon as it is suitable for use with crude oils to reduce viscosity which is necessary in producing oil from formations as taught by Dillon which also teaches the use of emulsifiers in the formation.
Claim Rejections – 103
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al (US 4,793,826) as applied to claims 1-4, 7, 11-16 and 18  and claims 2, and 17-18 above further in view of Dillon et al (US 2016/0002521)(published 1/7/2016)
Regarding Claims 5-6
	Hayes et al (US 4,793,826) discloses the limitations above set forth.  Hayes discloses a process for reducing viscosity of heavy crude oils.   Hayes teaches a process using a composition which comprises microbial surface active agents including various bio emulsifiers (C14 L18-30) and teaches Microbial surface active agents (Table V) (C15-16)  Hayes also teaches that numerous other microbial organisms may serve as a source of biological surface active agents including bio surfactant and bio emulsifiers (C14 L27-47)  Hayes discloses the composting comprising additives such as anti corrosion agents (C18 L55-62) 
	Hayes does not expressly disclose the composition comprising a yeast based composition comprising cultivated Wickerhamomyces clade yeast or Starmerella clade yeast.
	Dillon et al (US 2016/0002521)(published 1/7/2016) discloses well bore fluids comprising an oleaginous microbial cell (Abstract) 

    PNG
    media_image5.png
    440
    520
    media_image5.png
    Greyscale

Table 2:  Starmerella bombicola, Wickerhamomyes Canadensis, etc.  (meeting the limitations of claims 5-6)
	The fluid may be a drilling fluid that goes into the well bore and formation [0192-0193] and enhances production of oil and natural gas from the well [0194] The composition is used in pipe sections [0067][0069][0075]  the composition assists in reduction of scale, corrosion [0194]the composition may further comprise surfactants and viscosifiers [0204]   the composition includes a composition meeting the limitations for yeast or yeast growth by products [0218] 
	The fluid may comprise an emulsifier such as anionic of alkaryl sulfonate, alcohol ether, etc. [0208] a viscosifier such as ammonium alginate, potassium alginate, etc. [0195] surfactants and additives such as alkoxyalted nonylphenol, sulfonate, soap, alkanolamine, alkali hydroxide, diethanolamine, nitrite, quaternary ammonium 
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to add the Starmerella and Wickerhamomyces of Dillon to the composition and method of Hayes to further impart improved viscosity and anti corrosion properties to the composition and method of Hayes.
Claim Rejections – 103
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al (US 4,793,826) as applied to claims 1-4, 7, 11-16 and 18   and claims 2, and 17-18 above further in view of Gordon et al (US 20150053545)
Regarding Claims 8
	Hayes et al (US 4,793,826) discloses the limitations above set forth.  Hayes discloses a process for reducing viscosity of heavy crude oils.   Hayes discloses mixing and forming emulsions such as by using various mixing devices to provide sufficient agitation and cause emulsification (C18 L4-20)  Hayes does not expressly disclose a cavitation apparatus.
	Gordon et al (US 20150053545) discloses a device and method for manipulating petroleum, non-conventional oil and other viscous fluids made of hydrocarbons in a hydrodynamic cavitation to improve rheological characteristics to improve handing optimize other properties (Abstract) viscosity, API gravity [0036] for use with crude oil [0036] heavy oil [0113] can slow the growth of yeast in the oil [0048]  The cavitation will also form emulsions [0085] [0100] [0016] The mixing process is fast [0032] 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,576,519. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim adding a yeast containing composition of Starmerella to a crude oil into a formation. 
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,907,106. Although the claims at issue are not identical, they are not patentably distinct from each other because both 
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-25, 31-25, 42-45, 49-50, 61, 75, 77, 82 and 84 of copending Application No. 16331438 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both application claim adding a microbe of yeast product to heavy oil formation/wells, piping, tanks, etc. (see dependent claims of copending application for addition to oil wells, etc.).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of United States Patent 10947444 Although the claims at issue are not identical, they are not patentably distinct from each other because both application claim adding a microbe yeast and by product including sophorolipids and Starmerella etc. to heavy oil formation/wells, tanks, flow lines, etc. and subjecting to cavitation.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 38-51 of copending Application No. 16490187 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both application claim adding a composition comprising a yeast product (co-pending claim 13 esp.) and phospholipid .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8- 18 and 20-29 of copending Application No. 16470224 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both application claim adding a composition comprising a yeast product from Starmerella, and bio surfactant (co-pending claims 25-26 esp.) and phospholipid bio surfactants etc. to heavy oil formation/wells, tanks, flow lines, etc. and subjecting to cavitation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   See PTO 892 accompanying this office action for yeast/microorganism based compositions used to treat heavy crude oil  For example:
Azarowicz discloses microbial degradation of petroleum (US 3,769,164) by treating petroleum or oil with microorganisms capable of utilizing hydrocarbons as an energy and carbon source and may be used to clean tankers, tanks, etc. (Abstract) Petroleum includes crude petroleum fractions, petroleum derived products, etc. (C2 L24-50)   such as Kirkuk Crude (Iraq API 35.7 F (C8 L37-45 i.e. approx. 2 C) The composition comprises yeasts (C9 L34-40) 

    PNG
    media_image10.png
    520
    659
    media_image10.png
    Greyscale

(C3 L1-30)

    PNG
    media_image11.png
    298
    687
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    127
    669
    media_image12.png
    Greyscale

The composition is added to the petroleum (C11 L10-20) in amounts of 2 lbs. of wet packed cells per acre of petroleum (C11 L25-30) 
Podella et al (US 2013/0281328) discloses method of using composition in enhanced oil recovery and cleaning to improve function of surfactants using fermenting yeast (Abstract) 

    PNG
    media_image13.png
    422
    579
    media_image13.png
    Greyscale

Fong Grate Nguyen Newman Regitsky (WO 2015/109221A1) discloses using recombinant C12 metabolizing microorganisms which metalize sulfur compounds and other contaminants to covert sour natural gas into high value molecules and recovery of stranded oil (Abstract) The microorganism includes methantroph and yeast (P9 L17-30)  Candida, Yarrowiak Hansenula, Pichia, Torulpsis and Rhodotorula (P5 L5-22 i.e. yeast or growth by product thereof – pichia includes wickerhamonyces and candida includes starmerella) 

    PNG
    media_image14.png
    90
    978
    media_image14.png
    Greyscale
(P19)
The gas includes one or more light alkane gases of C1-6 alkanes such as methane, natural gas, syngas, casing head gas, wellhead condensate such as those produced from a gas well or well also producing oil (P10 L15-25) (not a heavy oil process)
Rakitsky et al (US 2012/0247763) discloses a biodegradable additive for use in well related fluids which is useful as a fluid loss control agent, viscosity modifier, emulsifier, 
Franklin et al (US 2011/0252696) discloses yeast used to produce oil which can be used as fuel, hydrocarbon compositions and oleochemicals (Abstract) 
The yeast includes those of the genus Candida  and Pichia, Starmerella, Candia apicola, starmerella bombicola, wickerhamomyces candinsis, etc. [0009]  (meeting the imitations of claim 1 and 5-6)   The yeast may be cultured [0011] (i.e. a growth by product) 
The hydrocarbon includes very heavy hydrocarbons, crude oil, petroleum and bitumen [0044] (meeting the limitation for a heavy crude oil)   The oil from the yeast by product is added to hydrocarbons [0182=-0183] such as fuels which will meet the various ASTM standards such as diesel and jet [0187-0188]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057.  The examiner can normally be reached on M-Thur 830 am-700 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAMELA H WEISS/Primary Examiner, Art Unit 1796